Citation Nr: 0007081	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $15,202.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.  He died in October 1981, and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1993 decision of the RO's Committee on 
Waivers and Compromises which denied the appellant's request 
for waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $15,202.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was awarded improved death pension benefits 
effective from October 1981, based on no income; in letters 
dated in December 1981 and March 1991, she was notified that 
her pension benefits were based on countable annual income 
and that it was her duty to inform the VA of any income 
changes.  

3.  In Improved Pension Eligibility Verification Reports 
submitted in August 1990, July 1991, and August 1992, the 
appellant reported that she received no income from any 
sources.  

4.  By letter in February 1993, the RO notified the appellant 
of a proposal to terminate her pension benefits, effective 
February 1, 1990, on the basis of unreported unearned income 
that exceeded the income limitation for pension; by letter in 
April 1993, the RO notified the appellant of the termination 
of her pension.  

5.  In a May 1993 letter, the appellant confirmed that her 
unreported income was rent from her tenant.  

6.  In a July 1993 decision, the RO's Committee on Waivers 
denied the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the amount 
of $15,202.  

7.  In a September 1993 letter, the appellant indicated that 
her income included monthly payments for the rental of two 
apartments.

8.  For the period of February 1, 1990 through March 1993, 
the appellant was paid $15,202 in improved death pension 
benefits when she was due $0, thus creating a $15,202 
overpayment.

9.  The appellant was solely at fault in the creation of the 
overpayment of pension benefits by virtue of her failure to 
report the entire amount of her income in a timely manner to 
the VA; fault on the part of the VA has not been shown.  

10.  Recovery of the overpayment of improved death pension 
benefits would not deprive the appellant of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the appellant.  

11.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the appellant is not entitled to monthly 
payments of improved death pension.  

12.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.  



CONCLUSION OF LAW

Recovery of an overpayment of improved death pension benefits 
in the amount of $15,202 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The overpayment in this case was created as a result of the 
fact that the appellant was paid improved death pension 
benefits on the basis of no countable income when, in fact, 
she had unearned income which exceeded the maximum annual 
limit.  The RO's Committee on Waivers and Compromises in July 
1993 denied the appellant's request for waiver of recovery of 
the $15,202 debt, which was calculated after the RO 
discovered unreported income of the appellant.    

A review of the record shows that by letter in December 1981 
the appellant was awarded improved death pension benefits 
effective from October 1981.  The award letter informed the 
appellant that her pension was based on countable annual 
income of $0.  Enclosed with the award letter was VA Form 21-
8767, notifying her to immediately report any change in 
income. 

Thereafter, in Improved Pension Eligibility Verification 
Report (EVRs) received in September 1986, September 1987, 
August 1988, August 1989, and August 1990, the appellant 
reported that she received no income from any source.  

In a March 1991 letter, the RO informed the appellant that 
the rate of payment of her VA benefits was determined by a 
number of factors of which the most important was her income.  
The RO reminded her to furnish prompt notification to VA if 
there was any change in her income.  The RO requested that 
she identify any income she had received but not previously 
reported.  

In EVRs received in July 1991 and August 1992, the appellant 
reported that she received no income from any source for the 
period of August 1990 through July 1992, and that she did not 
expect to receive any income from any source for the period 
of August 1992 to July 1993.  

In a February 1993 letter, the RO proposed to terminate the 
appellant's pension benefits, effective from February 1, 
1990, based on information she provided indicating previously 
unreported unearned income of $14,151 (of which more than 
$12,000 was from a city housing authority) in 1990.  

In a March 1993 letter, the RO informed the appellant that 
the rate of payment of her VA benefits was determined by a 
number of factors of which the most important was her income.  
The RO reminded her to furnish prompt notification to VA if 
there was any change in her income.  The RO requested that 
she identify any income she had received but not previously 
reported.  

By letter in April 1993, the RO notified the appellant that 
her benefits were terminated, effective from February 1, 
1990, based on information she provided concerning unearned 
income.  The RO informed the appellant that the termination 
resulted in an overpayment of benefits.  

In a May 1993 letter accepted as a request for waiver of 
recovery of the overpayment, the appellant stated that the 
money she had received from "housing" was rent from her 
tenant.  She stated that she did not realize that such money 
was countable as income because she had two mortgages on her 
house and the rent she received went towards her mortgage 
payment.  She asserted that she also had to pay for the 
utilities in the apartment.  She claimed that it would be a 
hardship to repay the debt.  She added that as of March 1, 
1993 she received the veteran's retirement income.  

Subsequently, in May 1993 the appellant's financial status 
report was received.  She stated that perhaps $70 of the 
monthly balance from her income and expenses could be applied 
toward her VA debt.  She stated that when the veteran died in 
1981 she received $10,000 in insurance which she placed in a 
retirement fund.  She stated that she just recently (in 
February) began receiving a railroad pension of $921 and that 
prior to that her only other money was from VA.  

In a July 1993, the RO's Committee on Waivers denied the 
appellant's request for waiver of recovery of an overpayment 
of improved death pension benefits in the amount of $15,202.  

In a September 1993 letter, the appellant indicated her 
disagreement with the RO decision, stating that she had no 
way of repaying the money which she had lived on when she had 
received it.  With this letter are two additional handwritten 
pages on which she indicated her income and expenses; her 
income included monthly payments of $575 and $760 for the 
rental of two apartments.

On her June 1994 substantive appeal, the appellant reiterated 
that she did not have any money but could try to send $50 a 
month.  

II.  Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  The surviving spouse of a veteran is entitled to 
receive VA improved death pension if the veteran had 
qualifying service or at the time of death was receiving or 
entitled to receive compensation for a service-connected 
disability.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse.  38 U.S.C.A. §§ 1541(b), (c); 38 
C.F.R. §§ 3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  The 
maximum annual rate of improved death pension for a surviving 
spouse was $4,535 effective in December 1989, $4,780 
effective in December 1990, $4,957 effective in December 
1991, and $5,106 effective in December 1992.  38 C.F.R. § 
3.23(a).  Payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 C.F.R. § 
3.271(a).  

A review of the record shows that the appellant was paid 
improved death pension benefits at the maximum rate from 
February 1, 1990 through March 1993 on the basis of no 
income, when in fact she received rental income (as confirmed 
by her in letters in May 1993 and September 1993) which 
exceeded the maximum annual limit for payment of pension.  On 
the basis of this income which the appellant had previously 
failed to report, the RO terminated her pension award which 
created an overpayment of $15,202.  

The evidence shows that in 1990 the appellant's income 
included rental income in excess of $12,000.  Such income is 
countable as income for VA pension purposes.  See 38 C.F.R. 
§ 3.271(d).  Her countable annual income clearly exceeded the 
maximum limit beginning in 1990.  Thus, the RO has properly 
terminated her pension benefits effective February 1, 1990, 
which is in accord with the provisions of 38 C.F.R. § 3.660.  
The appellant continued to receive the rental income, which 
she failed to report in her EVRs in 1991 and 1992.  In short, 
for the period of February 1, 1990 through March 1993, the 
appellant was paid $15,202 in pension benefits when she was 
entitled to $0, thereby creating an overpayment of $15,202.  
The Board concludes the overpayment of pension benefits was 
properly created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its July 1993 decision found that 
waiver of recovery of an overpayment of improved death 
pension benefits was not precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment of improved death 
pension benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the appellant was solely at fault in the creation of the 
debt because she failed to report in a timely manner the 
entire amount of her income, specifically rental income from 
property, for the period in question.  The record shows that 
the appellant was awarded improved death pension benefits 
effective from October 1981.  She was informed by the RO at 
the time her pension was awarded in December 1981 that such 
award was based on countable annual income and that she must 
immediately report any changes in sources and amounts of 
income.  She was reminded again in a March 1991 letter to 
promptly report income changes.  Despite the reminders of her 
duty to report, the appellant failed to inform the RO of the 
total amount of her income in EVRs received in August 1990, 
July 1991, and August 1992.  It was not until after the RO 
learned of her income and the appellant confirmed (through 
letters in May 1993 and September 1993) the payment of rental 
income that the RO learned of the full extent of the 
appellant's income for that year.  The EVRs were very 
specific in requesting amounts and sources of all income the 
appellant received.  The only explanation the appellant has 
provided for not supplying the requested information 
accurately was that she did not realize the rental payments 
were countable as income because she used the rent money for 
payment of the mortgage on her house.  Nevertheless, the 
request for specific income information was very clear and 
the failure to provide that information constitutes 
significant and primary fault on the part of the appellant.  
Consequently, the Board finds that the appellant was at fault 
for the creation of the overpayment because she failed to 
report her income after she had been advised of the reporting 
requirements and rights to continued pension payments.  

As to whether there was any fault on the part of VA which 
could be used to offset the appellant's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the income changes, VA took prompt action to terminate the 
appellant's pension benefits.  It is clear that the 
appellant's actions, or lack of action, caused the 
overpayment without any fault on the part of VA to offset her 
fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
Information concerning the appellant's assets, income, and 
expenses was submitted in a financial status report in May 
1993.  She reported a monthly net income of $2,896, 
consisting of $600 from salary, $1,375 from rental income, 
and $921 from a railroad pension.  The appellant related 
total monthly expenses of $2,601.25, including $913.25 for 
rent or mortgage, $200 for food, $480 for utilities and heat, 
$70 for telephone, $180 for car and house insurance, $140 for 
lawn and snow removal, $230 health insurance (or $670 
quarterly for Blue Cross/Blue Shield), $70 for water/sewer 
(or $200 quarterly), and $318 for monthly payments on an 
installment contract to Central Florida Insurance.  She 
listed assets of $4,000 cash in the bank and a 1988 
automobile; as to whether she owned any real estate, the 
appellant stated that she did not know.  Her monthly net 
income exceeds her monthly expenses by $294.75.  

With a September 1993 letter, the appellant furnished another 
record of her income and expenses.  Regarding her income, she 
stated that she began receiving a railroad pension of $921.60 
in February 1993, that she received $575 and $760 for the 
rental of two apartments, and that she earned about $100 a 
month babysitting when she could.  (Her monthly income 
amounted to $2,356.60.)  Regarding her expenses, she 
indicated that her mortgage varied from $489 to $589 a month; 
that a loan for house repairs was $390 a month; that heat and 
light expenses for her apartment and two other apartments 
varied but cost her about $600 a month; that Blue Cross/Blue 
Shield was $2,680 a year; that lawn service cost $500 for 
each summer; that spring and fall clean up cost $300; that 
snow removal was $25 each time, or $425 based on the winter 
of 1992-1993; that car licensing was $176 a month; that her 
sewer and water bill was $100 a month; that car insurance 
varied but was about $100 a month; that a life insurance 
policy cost $333 a year, or about $28 a month; that another 
(unidentified) insurance policy cost about $97 a year, or 
about $8 a month; that furnace cleaning cost her $189 a year, 
or about $16 a month; and that her food expenses were about 
$200 a month.  (Her monthly expenses amount to about $2,532.)  
This record reflects that the appellant's monthly expenses 
exceed her monthly income by $175.40.  However, it is to be 
noted that in this record the appellant indicated she was 
paying a monthly debt of $390 on a loan for house repairs.  
When the amount due monthly to her creditor is not 
considered, the appellant's monthly income actually exceeds 
her monthly expenses by about $214.60.  As the overpayment of 
pension benefits is a valid debt to the Government, there is 
no reason that the appellant should not accord the Government 
the same consideration that she accords her private creditor.  

Based on the income and expense information of record, it is 
concluded that the record does not demonstrate that recovery 
of the debt would render the appellant unable to provide for 
life's basis necessities.  The financial status records show 
a monthly surplus in excess of $200.  Additionally, the 
appellant reported substantial funds in cash in the bank that 
could be used in repayment of part of the debt.  The 
appellant has not furnished any additional information 
concerning her income and expenses.  Thus, absent a finding 
that the ability to provide for life's basic necessities 
would be endangered, it may not be held that financial 
hardship would result.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the appellant is no longer entitled to improved 
death pension benefits due to excessive income.  

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect income 
information provided by the appellant, which she in turn 
failed to rectify, and she, in turn, benefited.  To allow her 
to profit by retaining money erroneously paid as a 
result of her own fault under these circumstances clearly 
constitutes unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The appellant is solely 
at fault in the creation of the debt because she failed to 
report the total amount of her income to the RO in a timely 
manner, as requested.  To allow her to retain $15,202 when 
she has not shown her entitlement to such benefits would 
constitute unjust enrichment for her.  Recovery of the debt 
would not result in financial hardship for her.  Also, she is 
not entitled to pension benefits, so recovery of the 
overpayment would not defeat the purpose for which the 
benefits are intended.  Lastly, she has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
her VA benefits.  In light of these factors, the Board finds 
that the Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence favors the 
conclusion that waiver of recovery of the overpayment be 
denied, the doctrine of giving the benefit of the doubt to 
the appellant is not for application in this case.


ORDER

Waiver of recovery of improved death pension benefits in the 
amount of $15,202 is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

